Citation Nr: 1519422	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for lung cancer.

3.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1964 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  A February 2009 rating decision denied the Veteran's claims for service connection for diabetes mellitus, prostate cancer and lung cancer; the Veteran      did not file a notice of disagreement with that decision and no new and material evidence was received by VA within one year from the date of notification of that decision in a March 2009; that decision is final.

2.  The additional evidence presented since the February 2009 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claims for service connection for diabetes mellitus, prostate cancer or lung cancer.


CONCLUSION OF LAW

1.  New and material evidence has not been presented, and the claim for service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


2.  New and material evidence has not been presented, and the claim for service connection for prostate cancer is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been presented, and the claim for service connection for lung cancer is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a June 2010 letter.  

The Board also finds that all relevant facts have been properly developed, and that  all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, service personnel records and available post-service treatment records have been obtained, and a VA examination was conducted.  Additionally, deck logs from the USS Benner and a commendation letter from the Commander of the USS Benner have been received, as well as other articles concerning the USS Benner submitted by the Veteran.  The Agency of Original Jurisdiction (AOJ) attempted to verify the Veteran's claimed exposure to herbicides through official sources, but was unable to corroborate the Veteran's claimed herbicides exposure.  A formal finding was made by the RO on a lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service.    

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the issues on appeal.


New and Material Evidence

The Veteran's claims for service connection for diabetes mellitus, prostate cancer and lung cancer were denied in a February 2009 rating decision of which the Veteran was notified in March 2009.  The Veteran did not file a notice of disagreement with those issues, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed.  Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to   reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute). 

Evidence of record at the time of the March 2009 decision included service records, the Veteran's DD Form 214, private treatment records starting in 1993 through 2008 from several physicians, and a history of the USS Benner and definition of internal waters.  The service treatment records contained no complaints, history or findings consistent with diabetes mellitus, prostate or lung cancer.  The service records show the Veteran served aboard the USS Benner off the coast of Vietnam and was awarded the Vietnam Service Medal.  The records did not document the Veteran's physical presence within the land borders including inland waterways of Vietnam.  Private treatment records showed that the Veteran was diagnosed with lung cancer in 1998 when an x-ray showed a lesion in the right lung.  His medical history was significant for consumption of two packs of cigarettes a day for 35 years with recurrent episodes of bronchitis.  In 2004 testing showed elevated PSA levels and a biopsy revealed prostate cancer.  In 2007 he was diagnosed with diabetes mellitus.  Also of record were statements from the Veteran that his vessel traveled within one mile off the coast of Vietnam.  In October 2008, the National Personnel Records Center issued a response indicating that while the Veteran served aboard the USS Benner DD 807, which was in the official waters of the republic of Vietnam from October 11 to 27, 1965; October 29, 1965 to November 3, 1965; December 20, 1966 to January 23, 1967; and February 9, 1967 to March 8, 1967, the record provided no conclusive proof of in-country service.    

The March 2009 rating decision denied the claims because the conditions were not shown in service, were not manifest to a compensable degree within any applicable presumptive period, nor did the evidence show that the Veteran served within the land borders or inland waterways of Vietnam.  

The evidence received since the prior final denial includes multiple medical records and a VA examination report, a copy of Google Maps showing the position of USS Benner (DD 807) in 1966 and 1967, and deck logs for 1966 and 1967.  The Veteran also submitted a copy of a service commendation for his participation in Project Snoopy, which was noted to be a shipboard project.  Service personnel records were also obtained.

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, this new evidence does not show the Veteran's physical presence within the land borders of Vietnam or on inland waterways.  The Veteran reports his ship was within 11000 feet of the river mouth, which equates to about 2 miles.  The deck logs show it was 11000 yards, which equates to about 6 miles.  Neither distance establishes that the Veteran's ship was on an inland waterway, nor do the deck logs otherwise suggest the ship entered inland waterways during the Veteran's time on board.  Although service personnel records were obtained, these records merely confirm that the Veteran served on the USS Benner, a fact known and considered at the time of the prior denial.  The records provide no information concerning the potential presence of the Veteran on the landmass or inland waterways of Vietnam. 

Moreover, the medical records received do not suggest that prostate cancer, lung cancer or diabetes mellitus manifested in service or within one year of discharge from service in 1968.  Therefore, the Board finds that the low threshold for reopening the claims has not been met in this case. 

In sum, there is no new evidence that shows that the Veteran set foot on land in Vietnam or that his ship entered inland waterways.  There is also no new evidence that shows the Veteran's prostate cancer, lung cancer, and diabetes manifested in service or during the year following discharge from service.  Accordingly, the evidence submitted is not new and material, and the request to reopen the claims for service connection for prostate cancer, lung cancer and diabetes mellitus is denied. 


ORDER

As new and material evidence has not been presented, the claim for service connection for diabetes mellitus is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for lung cancer is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for prostate cancer is not reopened, and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


